DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-10, 12-14, 21-22, 24-29, and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Levis et al. (U.S. P.G. Pub. 2006/0235739 A1), Labarre et al. (US 10,382,370 B1), Goddard et al. (U.S. P.G. Pub. 2015/0292894 A1), SCICLUNA et al. (U.S. P.G. Pub. 2016/0247095 A1), Peterson et al. (U.S. 10,275,824 B2), Klingenberg et al. (US 2010/0076903 A1), Bramble et al. (U.S. P.G. Pub. 2017/0046655 A1), Huddar et al. (U.S. 10,621,540 B1), and Schafer, J. Ben, Joseph A. Konstan, and John Riedl. "E-commerce recommendation applications." Data mining and knowledge discovery 5.1 (2001): 115-153.
Levis discloses a dynamically updatable dispatch plan that can be modified in response to conditions along a route and customer preferences (Levis, abstract, [0008]; [0034]; [0037]-[0039]; [0042]; [0045]-[0047]; [0049]; [0055]; [0058]-[0059]; [0061]; [0067]-[0069]; [0091]; [0096]-[0099]; [0106]-[0107]; [0109]; [0117]-[0118]; [0139]-[0141]; [0144]-[0145]). 
Labarre discloses updating shipping information through the use of a chatbot (Labarre (Col. 4 Lines 9-22); (Col. 4 Lines 33-50); (Col. 2 Lines 43-45)).
Goddard discloses using external weather, traffic, and event data servers for up to date route information (Goddard Fig. 1; [0025]-[0026]). 
Scicluna discloses using autonomous vehicles along a calculated route (Scicluna [0150]; [0160]-[0161]). 
Peterson discloses using customer feedback to identify shipping trends and make recommendations (Peterson (Col. 18 Lines 64-67); (Col. 19 Lines 1-13)).
Klingenberg discloses redirecting parcels to a variety of locations including to a neighbor (Klingenberg Fig. 14; [0069]; [0078]; [0138]; [0157]).
Bramble discloses using machine learning to learn from feedback on correct tariff codes to determine if a possible tariff code exceeds a threshold (Bramble [0053]).
Huddar discloses using machine learning to learn from customer feedback in order to create more accurate package status information (Huddar (Col. 3 Lines 12-42)).
Schafer discloses using customer feedback to make recommendations in an e-commerce situation wherein shipping is a customer preference (Schafer Section 2)
As per claims 9, 21, and 28 the closest prior art of record would not be obvious to combine to teach, suggest, or disclose the combination of claimed limitations including using machine learning to identify a trend in customer preferences that satisfy a threshold for deliveries.
Claims 10, 12-14, and 37 are dependent upon claim 9 and thus have all the limitation of claim 9 and are allowable for that reason. Claims 22, 24-27, 35 are dependent upon claim 21 and thus have all the limitation of claim 21 and are allowable for that reason. Claims 29, 31-34, 36 are dependent upon claim 28 and thus have all the limitation of claim 28 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bramble et al. (U.S. P.G. Pub. 2017/0046655 A1);
Huddar et al. (U.S. 10,621,540 B1);
Schafer, J. Ben, Joseph A. Konstan, and John Riedl. "E-commerce recommendation applications." Data mining and knowledge discovery 5.1 (2001): 115-153.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.